—In an action, inter alia, for specific performance of a contract for the sale of a condominium unit, the defendant Marina Vassilieva appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Johnson, J.), dated September 26, 2002, as granted the plaintiff’s motion for summary judgment on her cause of action for specific performance.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The plaintiff established her prima facie entitlement to judg*570ment as a matter of law on her cause of action for specific performance of the contract for sale of the condominium unit (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). In opposition, the defendant Marina Vassilieva failed to meet her burden of demonstrating the existence of a triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557 [1980]). Accordingly, the Supreme Court properly granted summary judgment to the plaintiff on her cause of action for specific performance. Santucci, J.P., Krausman, Schmidt and Townes, JJ., concur.